Citation Nr: 0842860	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from June 10, 1971 to June 9, 
1973 and from June 10, 1973 to July 28, 1975.  The veteran's 
service from June 10, 1971 to June 9, 1973, is considered to 
have been under honorable conditions for VA purposes; 
however, his service from June 10, 1973 to July 28, 1975, is 
considered to have been under dishonorable conditions for VA 
purposes.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in September 2005, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in November 2005.  The veteran testified 
at a videoconference Board hearing before the undersigned 
Acting Veterans Law Judge in October 2008.  


FINDING OF FACT

The veteran does not have hepatitis C which could be 
attributed to active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in December 2004, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hepatitis C.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2004 letter was issued to the appellant and his 
service representative prior to the September 2005 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notice has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

Although this notice did not provide any information 
concerning the evaluation or the effective date which could 
be assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), because this decision 
affirms the RO's denial of service connection for hepatitis 
C, the Board finds that the veteran is not prejudiced by 
proceeding with the present decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with a VA examination 
which addresses the contended causal relationship between the 
claimed disability and active service.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been reaffirmed 
repeatedly by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) which has held that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records dated in May 1973 reflect that the 
veteran was diagnosed with severe viral hepatitis with 
encephalopathy, loss of temperature and autonomic control 
mechanism.  The veteran's report of medical examination at 
separation from active service shows documentation of having 
received a tattoo, although there are no findings of liver or 
blood pathology.  

Private medical records from Lockhart Facility Health 
Services Incorporated dated in November 1999 reflect that the 
veteran was assessed with hepatitis C.  

The veteran underwent a VA examination in August 2005.  He 
reported a fulminate episode of hepatitis in 1973.  He stated 
that he became quite ill and had hepatic encephalopathy with 
renal failure.  He reported that he was successfully treated 
and the hepatitis was resolved.  He denied a blood 
transfusion or history of intravenous drug abuse.  He 
reported smoking marijuana during the period of time he was 
in the service.  Upon physical examination, the liver was 
normal to palpation and percussion.  There was some 
tenderness in the right upper quadrant and in the epigastric 
region.  No masses were noted.  The examiner noted that the 
veteran's claims file showed that he was positive for 
hepatitis A in service.  The examiner diagnosed hepatitis C 
and noted that the circumstances surrounding contraction of 
hepatitis C were not known.  The examiner opined that it is 
pure speculation to say that it was contracted any time 
during the service.  The examiner reasoned that it is clear 
that hepatitis C was not the cause of the fulminate illness 
that the veteran suffered in 1973.  

The veteran underwent another VA examination in August 2007.  
Upon physical examination, there were no palpable 
abdomen/liver/spleen issues.  There was no tenderness, no 
distention, and no free fluid.  There were no femoral nodes 
or femoral bruits.  The examiner noted that there was no 
treatment for hepatitis C.  The examiner noted consistently 
normal liver function tests and diagnosed no disability.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C.  Although the veteran's service medical records 
mention a diagnosis of hepatitis, the August 2005 VA examiner 
stated that this was a diagnosis of hepatitis A, not 
hepatitis C.  No other service medical records mention 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the August 2007 VA 
examination, there is no current diagnosis of hepatitis C.  
The veteran has otherwise not identified or submitted any 
medical evidence which reflects current hepatitis C.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 3 
Vet. App. at 225.  As there is no evidence of a current 
disability, it is unnecessary for the Board to reach the 
question of etiology of the claimed hepatitis C.  

Additional evidence in support of the veteran's service 
connection claim for hepatitis C is his own lay assertions 
and October 2008 videoconference Board hearing testimony.  As 
a lay person, however, the veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


